40 So. 3d 876 (2010)
Jesus ROMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-3252.
District Court of Appeal of Florida, Third District.
July 21, 2010.
Teresa Mary Pooler, for appellant.
Bill McCollum, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before COPE, WELLS, and SHEPHERD, JJ.
Prior report: 983 So. 2d 731.
*877 WELLS, Judge.
Jesus Roman appeals his conviction for first degree murder, attempted first degree murder with a deadly weapon, two counts of kidnapping with a weapon, two counts of robbery with a firearm, and sexual battery with a deadly weapon. He argues that the trial court abused its discretion in: first, allowing the State to introduce photos that appealed to the jury's sympathy; second, not permitting the surrebuttal of a key witness; and third, failing to grant a mistrial after questions which Roman maintains improperly shifted the burden of proof. Finding no abuse of discretion in any of the trial court's rulings, we affirm.